DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  As detailed in the 35 USC 112 rejections elsewhere below claims 1 and 15 recite numerous limitations that contradict what is shown in the figures.  Those limitations (incorporated herein by reference) must be clearly shown in the figures or the limitations canceled from the claims.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a frame configured to remain stationary relative to a carriage” which is contrary to the disclosure which shows (e.g., fig.2) frame (102) and carriage (104) that incur at least some relative axial displacement during operation.  Additionally/alternatively it is unclear why/how the frame and carriage would not also incur some rotational displacement noting that the base (108), the rotary flexure (122) and the frame (102) are of homogenous one-piece construction with each other in figures 1 and 2 such that the carriage (104) and housing (102) would also incur some relative rotation in order for the carriage to incur the linear displacement (via pivoting of blade flexures 120).  The examiner notes that the disclosure and other claims set forth twisting of rotary flexure (122) but it is unclear why/how flexure (122) as shown in the figures would not rotate with base (108) without twisting since frame (102) is shown connected to flexure (108) without any external restraint.  Although, figure 2 shows frame (102) to have a tapered external flange with what might appear to be bolt holes, there is no external restraint bolted thereto nor is it clear from figure 1 that frame (102) is bolted or otherwise fixed to any external restraint that would cause twisting in flexure (122) as base (108) rotates.  To the contrary, figure 1 shows frame 1  
Claim 1 recites “a frame configured to remain stationary relative to a carriage within the frame and connected to the frame by a flexure assembly” which is contrary to the disclosure which shows (e.g., fig.2) that the carriage (104) is NOT connected to the frame (102) by the flexure assembly (106) but rather is spaced/separated from both of the frame (102) and the flexure assembly (106).  
Claim 1 recites “a flexure assembly configured to constrain the carriage for only linear motion along an axis of the actuator system” which is contrary to the disclosure which shows (fig.2) the flexure assembly (106) to be spaced from the carriage (104) and thus not constraining the carriage (104) much less constraining to only linear motion.  Further it is unclear how a “flexure” which flexes by definition could “constrain” as claimed even if there were contact therewith.
Claim 1 recites “a rotary flexure operatively connecting the rotary base to the frame, wherein the cross-blade flexures and the rotary flexure are configured to convert rotary motion of the rotary base into linear motion of the carriage and to maintain axial and lateral stiffness” which is contrary to the disclosure which shows that the rotary flexure (122) arranged to perpendicularly connect the base (108) to the frame (102) such that it would prevent rather convert rotary motion into linear motion.
rotary base into linear movement through actuation of a cross-blade flexure and a rotary flexure” which is contrary to the disclosure which shows the rotary base (108) not to incur linear movement (rather it is only the carriage 104 that moves linearly).
Claim 15 recites “moving a carriage in an axial direction relative to a housing using linear movement from the cross-blade flexure” which is contrary to the disclosure which shows the cross-blade flexure to incur pivoting rather than linear movement (i.e., only the carriage incurs linear movement).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Booker US2017242218.
2 to include an actuator system, comprising: a frame (128), a carriage (105), a flexure assembly (104, 107 and/or 109); a rotary base (122), cross-blade flexures (124), a plurality of blade flexures (blade fixtures of 124, see fig.3) a rotary flexure (123).
 
Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



	



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        2 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  Furthermore, the prior art is not overly complex and lies in the same general field as applicant's claimed invention having the same inventor/ownership.  Accordingly, the pertinence of the prior art to the current claims as well as what ordinary skill/knowledge in the art would suggest should be readily apparent and flows naturally from the art.  See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.  See also In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”